371 Front Street West, Suite 245 Toronto, ON M5V 3S8 U.S. Securities & Exchange Commission June 1, 2012 Division of Corporate Finance treet NE Washington, D.C. 20549-3561 Attn: Mr. Michael McTiernan, Assistant Director Re: Ultimate Novelty Sports Inc. Amendment No.1 to Registration Statement on Form S-1 Filed May 24, 2012 File No. 333-179280 Dear Mr. McTiernan Further to your letter dated June 1, 2012 concerning the deficiencies in our registration statement on Form S-1/A, we provide the following responses: General 1. We have revised the required sections of our registration statement. Executive Compensation, page 29 2. We have revised the footnote to the summary compensation table to indicate that the arrangement has now been formalized by written agreements. Exhibit 5, Legal Opinion 3. We have filed the updated opinion letter. Sincerely, / s/ Larissa Zabelina Larissa Zabelina, President
